People v Punter (2016 NY Slip Op 00006)





People v Punter


2016 NY Slip Op 00006


Decided on January 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, JJ.


3351/09 16522A 3596/10 16522

[*1] The People of the State of New York, Respondent,
vOscar Punter, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Ann M. Donnelly, J.), rendered September 20, 2012, convicting defendant, upon his pleas of guilty, of robbery in the first degree and assault in the second degree, adjudicating him a youthful offender on the robbery conviction and sentencing him to a term of one to three years, and sentencing him to a consecutive term of two years on the assault conviction, unanimously modified, on the law, to the extent of vacating the sentence on the assault conviction and remanding for a youthful offender determination on that conviction, and otherwise affirmed.
Defendant is entitled to a youthful offender determination pursuant to People v Rudolph (21 NY3d 497 [2013]) on his assault conviction. Although the court stated that defendant would receive youthful offender treatment on the robbery charge, to which he pleaded guilty on the same day, it did not specify with regard to the assault count whether it had "actually consider[ed] youthful offender treatment or whether it had improperly ruled it out on the ground that it had been waived as part of defendant's negotiated plea" (People v Eley, 127 AD3d 583 [1st Dept 2015] [internal quotation marks omitted]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2016
CLERK